Citation Nr: 1026338	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-18 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to higher initial disability ratings for degenerative 
disc disease of the lumbar spine, rated 0 percent prior to June 
25, 2004, and 10 percent disabling thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to February 
1970, and from June 1980 to December 1981.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a November 2005 rating decision of the Cheyenne, 
Wyoming, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which found clear and unmistakable error (CUE) in a 
November 1973 rating decision and granted service connection for 
degenerative disc disease of the lumbar spine, effective October 
26, 1973.  The November 2005 RO decision awarded an initial 
rating of 0 percent for the period prior to June 25, 2004, and a 
10 percent rating for the period from June 25, 2004, the date the 
CUE claim was received.  The Veteran has appealed the initial 
rating.  While the disagreement was expressed in terms of 
effective date, the Veteran has effectively appealed the initial 
rating assigned for her disability.  Therefore, the Board has 
construed the initial issue in conformity with Fenderson v. West, 
12 Vet. App. 119 (1999), for the entire initial rating period 
from October 26, 1973, the effective date of the award of service 
connection.  


FINDINGS OF FACT

1.  In December 1973, the Veteran's low back disability was 
reported to be negative for limitation of flexion and extension, 
with extension of the legs at 90 degrees over the abdomen.  

2.  Physical examinations for National Guard service, dated in 
May 1983 and September 1987, show complaints of pain, but normal 
clinical evaluation of the spine.

3.  The Veteran had an episode of low back sprain, with muscle 
spasm and limitation of motion in April 1991, but no chronic 
symptoms thereafter in service, and clinical evaluation of the 
spine on physical examination for National Guard service in 
January 1992 was normal.  

4.  Muscle spasm of the low back was noted on June 3, 1998, and 
has been demonstrated thereafter.  

5.  In September 2004, the Veteran's low back disability was 
manifested by paravertebral tenderness and spasms, flexion to 98 
degrees, improved by repetitive exercise to 104 degrees; right 
lateral flexion to 12 degrees, reduced to 10 degrees on 
repetition; left lateral flexion to 20 degrees, reduced to 10 
degrees on repetition; right rotation to 24 degrees, improved to 
30 degrees on repetition; and left lateral rotation to 22 
degrees, improved to 30 degrees on repetition; with no 
neurological abnormalities and no additional limits to range of 
motion attributable to flare-ups.  


CONCLUSION OF LAW

1.  For the rating period prior to June 3, 1998, the criteria for 
a compensable rating for degenerative disc disease of the lumbar 
spine were not met.  38 U.S.C.A. § 1155 (West 1999); 
38 C.F.R. § 4.71a, Diagnostic Code (Code) 5295 (1999).  

2.  For the rating period from June 3, 1998, the criteria for a 
rating of 20 percent for degenerative disc disease of the lumbar 
spine have been met.  38 U.S.C.A. § 1155 (West 1999); 
38 C.F.R. § 4.71a, Code 5295 (1999); 38 C.F.R. § 4.71a, Code 5237 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements 
apply to all five elements of a service connection claim: 1) 
Veteran status; 2) existence of a disability; 3) a connection 
between the Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), 
aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

As the rating decision on appeal granted service connection and 
assigned an initial disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  A May 2006 statement of the case 
(SOC) provided notice on the "downstream" issue of rating and 
readjudicated the matter.  38 U.S.C.A. § 7105; see Mayfield v. 
Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran has had 
ample opportunity to respond/supplement the record.  

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for a VA examination in September 2004.  This 
examination is found to be adequate for rating purposes as it is 
noted that the examiner reviewed the Veteran's claims file, 
including the service treatment records, the Veteran's lay 
testimony, medical history and complaints, and performed an 
extensive medical examination.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007) (finding that VA must provide an examination that 
is adequate for rating purposes).  She has not identified any 
pertinent evidence that remains outstanding.  Thus, VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claim. 

Initial Rating of Degenerative Disc Disease of the Lumbar Spine

Service connection for degenerative disc disease of the lumbar 
spine was granted by rating decision of the RO dated in November 
2005.  That decision found CUE in a November 1973 rating 
decision.  Service connection was granted effective October 26, 
1973.  The November 2005 RO decision awarded 0 percent rating for 
the period prior to June 25, 2004, and a 10 percent initial 
rating, effective June 25, 2004 (erroneously based on the date 
the CUE claim was received rather than what the evidence of 
record showed).  

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21 (2009).  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In this case, the Board has considered the entire period of 
initial rating claim from October 2006 to see if the evidence 
warrants the assignment of different ratings for different 
periods of time during these claims, a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. 119.

The regulations for the evaluation of disabilities of the spine 
were amended, effective in September 2002 and again in September 
2003.  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of a 
veteran should be applied.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Revised regulations do not allow for their retroactive 
application unless those regulations contain such provisions and 
may only be applied as of the effective date.  VAOPGCPREC 3-2000.  
The changes that were effective in September 2002 relate to the 
evaluation of intervertebral disc syndrome, which the Veteran has 
not contended to be present, and which have not been demonstrated 
in any of the medical evidence of record.  Therefore, these 
criteria are not applicable.  

Lumbosacral strain with characteristic pain on motion warrants a 
10 percent rating.  With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in a standing position, 
warrants a 20 percent rating.  Severe lumbosacral strain, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Code 5295 (1999).  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  The new regulations have been 
codified and may be found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).  

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for Diagnostic 
Codes 5235 to 5243, unless 5243 is evaluated under the Formula 
for Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for Diseases 
and Injuries of the Spine are made with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
The disabilities of the spine that are rated under the General 
Rating Formula for Diseases and Injuries of the Spine include 
vertebral fracture or dislocation (Diagnostic Code 5235), 
sacroiliac injury and weakness (Diagnostic Code 5236), 
lumbosacral or cervical strain (Diagnostic Code 5237), spinal 
stenosis (Diagnostic Code 5238), Spondylolisthesis or segmental 
instability (Diagnostic Code 5239), ankylosing spondylitis 
(Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and 
degenerative arthritis of the spine (Diagnostic Code 5242) (for 
degenerative arthritis of the spine, see also Diagnostic Code 
5003).

The General Rating Formula for Diseases and Injuries of the Spine 
provides a 10 percent disability rating for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater than 
235 degrees; or, muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent disability rating is assigned for forward 
flexion of the thoracolumbar spine greater than 30 degrees but 
not greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent disability rating is assigned 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar spine.  
A 50 percent disability rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
disability rating is assigned for unfavorable ankylosis of entire 
spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and 
Injuries of the Spine provide further guidance in rating diseases 
or injuries of the spine.  Note (1) provides that any associated 
objective neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, should be rated separately under 
an appropriate diagnostic code.  Note (2) provides that, for VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and left 
and right lateral rotation are zero to 80 degrees.  Normal 
forward flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 degrees and 
of the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  See also Plate V, 38 C.F.R. § 4.71a.  Note (3) 
provides that, in exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.  Note (4) provides that the rater is 
to round each range of motion measurement to the nearest five 
degrees.  Note (5) provides that, for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire spine is 
fixed in flexion or extension, and the ankylosis results in one 
or more of the  following: difficulty walking because of a 
limited line of  vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal  margin 
on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical 
subluxation or dislocation; or neurologic symptoms due to nerve 
root stretching.  Fixation of a spinal segment in neutral 
position (zero degrees) always represents favorable ankylosis.  
Note (6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except when 
there is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  38 C.F.R. § 4.71a.

In a statement dated in December 1973, the Veteran's private 
physician indicated that the Veteran had been seen in November 
1973 for complaints of severe back pain.  She stated that this 
had been especially painful since she had had her baby.  
Examination was negative for limitation of flexion and extension 
of the legs at a 90 degree angle over the abdomen.  Lumbar spine 
X-rays, included with the report, were suggestive of degenerative 
disc disease at the lumbosacral level. 

Physical examinations conducted in connection with the Veteran's 
duty with the National Guard, dated in May 1983 and September 
1987, show that the Veteran reported that she had, or had had, 
recurrent low back pain, but clinical evaluation on those 
examinations was normal.  A National Guard treatment report, 
dated in April 1991, shows that she had complaints of lower right 
back pain, with stiffness and soreness.  A knot was felt in the 
lower right back at approximately L-3 and range of motion was 
restricted.  The following day, the pain was decreased, although 
she continued to have muscle spasm.  The assessment was acute 
back sprain.  On December 1992 physical examination for the 
National Guard, the Veteran again reported that she had, or had 
had, recurrent low back pain.  Clinical evaluation of the spine 
was normal.  

Records of the Veteran's treatment at a private chiropractor, 
dated from December 1997 to June 2002, have been received.  
Review of these records shows that in December 1997 the Veteran 
had complaints of pain and muscle spasm in the neck only.  No 
complaints relative to the lumbar spine were noted.  A treatment 
record dated on June 3, 1998, showed complaints of low back pain, 
as well as neck pain.  Muscle spasms of the mid and low back were 
noted.  Subsequent treatment records continued to demonstrate 
muscle spasm in area of the lumbar spine.  

An examination was conducted by VA in September 2004.  At that 
time, she reported that she had had pain in the low back off and 
on since an initial injury in service in 1968.  She stated that 
she had episodes every 6 to 9 months that required her to miss 
one or two weeks of work.  She reported she received chiropractic 
care during these exacerbations.  She reported this had gradually 
decreased the frequency of her back pain.  She reported she 
currently had no pain, but felt like her muscles tightened with 
sudden movement or with picking up greater than 20 pounds.  She 
stated she was not currently under treatment for her back, 
although she stated that she moved around periodically to loosen 
her back muscles.  On examination, there was paravertebral 
tenderness and muscle spasm.  There was no sciatic notch 
tenderness.  Range of motion studies showed flexion to 98 
degrees, improved by repetitive exercise to 104 degrees; right 
lateral flexion to 12 degrees, reduced to 10 degrees on 
repetition; left lateral flexion to 20 degrees, reduced to 10 
degrees on repetition; right rotation to 24 degrees, improved to 
30 degrees on repetition; and left lateral rotation to 22 
degrees, improved to 30 degrees on repetition.  No neurological 
abnormalities were suspected or noted.  There were no additional 
limits to range of motion objectively attributed during flare-
ups.  There was no additional loss of range of motion due to 
painful motion, weakness, impaired endurance, fatigue, flare-ups, 
or incoordination.  There were no incapacitating episodes as 
defined for VA disability evaluation purposes during the past 12 
months.  The diagnosis was degenerative disc disease, L6-S1.  

At the time of the initial effective date for the grant of 
service connection for degenerative disc disease of the lumbar 
spine, October 26, 1973, the only available medical evidence was 
the December 1973 private physician statement.  At that time, the 
Veteran had complaints of intermittent pain on lifting, but 
physical examination was normal.  The Veteran then returned to 
active duty for approximately 18 months and had additional duty 
with the National Guard.  Records from this service show 
complaints of back pain, but no ratable findings for disability 
of the low back.  Although she had one episode of acute back 
strain in April 1991, this is shown to quickly resolve and on 
examination in January 1992, clinical evaluation of the spine was 
again normal.  On that examination, there were no ratable 
symptoms of disability.  In December 1997, there were no 
complaints of low back disability.  Therefore, the Board finds 
that the record does not show manifestations of the Veteran's low 
back disability that met the criteria for a rating in excess of 0 
percent from the date of the initial rating on October 26, 1973 
to June 3, 1998.  

On June 3, 1998, treatment records show muscle spasm of the low 
back.  Additional records show that this continued for several 
years, with muscle spasm continuing to be demonstrated on 
examination by VA in September 2004.  Under the criteria in 
effect prior to September 2003, (Code 5295) lumbosacral strain 
may be rated as 20 percent disabling with demonstration of muscle 
spasm.  Resolving reasonable doubt in the Veteran's favor, the 
Board finds that a 20 percent rating has been warranted, and 
continues to be warranted, for the initial rating period from 
June 3, 1998, when of muscle spasm is shown.  The appeal is 
granted to this extent.  

The Record does not show back symptoms that would warrant a 
rating in excess of 20 percent, under either the old or new 
criteria for evaluation of back disabilities, for the rating 
period from June 3, 1998.  There is no evidence of listing of the 
whole spine to the opposite side, a positive Goldthwaite's sign, 
or marked limitation of forward bending.  While there is some 
loss of lateral motion with osteo-arthritic changes there is no 
demonstration of abnormal mobility on forced motion.  As such a 
40 percent rating is not warranted under the criteria in effect 
prior to September 2003.  Regarding the criteria that became 
effective in September 2003, there is no evidence that since 
September 26, 2003, forward flexion of the thoracolumbar spine 
more nearly approximates limitation to 30 degrees or less and no 
demonstration of ankylosis of the entire thoracolumbar spine.  
Under these circumstances, a rating in excess of 20 percent has 
not been shown during the appeal period from June 3, 1998.  

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  An 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009); 
see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.  

In this case, comparing the Veteran's disability level and 
symptomatology to the rating schedule, the degree of disability 
throughout the entire appeal period under consideration is 
contemplated by the rating schedule.  In this regard, the Veteran 
did not manifest symptoms that met the criteria for a compensable 
rating prior to June 3, 1998, including chronic findings of 
limitation of motion or of muscle spasm.  The muscle spasm 
demonstrated on June 3, 1998 and thereafter is one of the key 
rating criteria for evaluation of disabilities of the low back.  
Therefore, the assigned ratings are adequate, and no referral for 
an extraschedular rating is required.  


ORDER

A 20 percent initial disability rating for degenerative disc 
disease of the lumbar spine, for the period from June 3, 1998, is 
granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


